DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34a” and “34b” has been used to designate both “bosses” and “risers”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “Picatinny®” and “M-Lok®”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fasteners securing a firearm accessory to the adaptor and for one or more t-nuts securing the one or more fasteners, does not reasonably provide enablement for the one or more fasteners securing the adaptor to the firearm rail.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not disclose any manner that the fasteners secure the adaptor to the firearm rail (the specification discloses that the compression of the foot sections secure the adaptor to the rail).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites an adaptor that appears as intended for use with a firearm rail, later the claim recites the interaction between the adaptor and the firearm rail; it is therefore not clear whether applicant intends the claims to encompass the adaptor’s intended use with a firearm rail or the adaptor in combination with a firearm rail.  Appropriate clarification is required. 
Claim 3 recites the limitation "the one or more fasteners".  There is insufficient antecedent basis for this limitation in the claim in that one or more fasteners have not been previously recited in the claims.
Claims 12 and 13 contains the trademarks/trade names “Picatinny®” and “M-Lok®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troy (US Patent Application Publication (2010/0236124). Troy discloses a low profile rail mounting system, comprising: an adaptor (10) comprising flexible material permitting the adaptor to be snapped into position to mount the adaptor on a firearm rail, the adaptor plate comprising: an upper adaptor section configured to seat on the firearm rail; a first and a second wing section (14 and 15) each extending distally from opposite sides of the upper adaptor section and extending over a firearm rail when mounted; a first and a second foot section (22 and 23) on a distal end of the respective first wing section and second wing section, wherein the first foot .
With regards to claim 3. The system of claim 1, wherein one or more fasteners (25) secure the adaptor to the firearm rail when mounted.
With regards to claim 6. The system of claim 1, wherein the adaptor further comprises one or more risers on a top surface of the upper adaptor section. (see at least Fig. 8)
With regards to claim 7. The system of claim 1, wherein the adaptor further comprises one or more alignment bosses (33) on a bottom surface of the upper adaptor section that are configured to be received in cross slots in the firearm rail when mounted. (par. 0028)
With regards to claim 11. The system of claim 1, further comprising a rail.
With regards to claim 12. The system of claim 1, wherein the rail comprises a Picatinny® rail. (par. 0025)
With regards to claim 14. The system of claim 1, wherein each groove comprises a v-groove.
Claim(s) 1, 2, 6-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volfson (US Patent Application Publication 2014/0373329). Volfson discloses a low profile rail mounting system (200, 300, 600a, 600b), comprising: an adaptor comprising flexible material (304, 312) permitting the adaptor to be snapped into position to mount the adaptor on a firearm rail, the adaptor plate comprising: an upper adaptor section configured to seat on the firearm rail; a first and a second wing section (206a, 206b) each extending distally from opposite sides of the upper adaptor section and extending over the firearm rail when mounted; a first and a second foot section(207a, 207b) on a distal end of the respective first wing section and second wing section, wherein the first foot section and first wing section form a first groove and the .
With regards to claim 2. The system of claim 1, further comprising one or more fasteners that secure a firearm accessory to the adaptor when mounted. (par. 0034)
With regards to claim 6. The system of claim 1, wherein the adaptor further comprises one or more risers on a top surface of the upper adaptor section (i.e. the two upper sides).
With regards to claim 7. The system of claim 1, wherein the adaptor further comprises one or more alignment bosses (302) on a bottom surface of the upper adaptor section that are configured to be received in cross slots in the firearm rail when mounted.
With regards to claim 8. The system of claim 1, wherein the adaptor is configured to provide an interference fit between the adapter and firearm accessory such that when the adaptor is mounted, the first groove and the second groove are biased inward to provide lateral clamping force between the firearm accessory and the firearm rail. (par. 0031)
With regards to claim 9. The system of claim 1, further comprising a firearm accessory (104) connected to the adaptor. 
With regards to claim 10. The system of claim 1, wherein the firearm accessory comprises a laser sight. (par. 0026)
With regards to claim 11. The system of claim 1, further comprising a rail (106).
With regards to claim 12. The system of claim 1, wherein the rail comprises a Picatinny® rail. (par. 0028)
With regards to claim 14. The system of claim 1, wherein each groove comprises a v-groove. (par. 0032)
Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jen (US Patent Application Publication 2016/0091278) Jen discloses a low profile rail mounting system, comprising: an adaptor comprising flexible material permitting the adaptor to be snapped into position to mount the adaptor on a firearm rail, the adaptor plate comprising: an upper adaptor section configured to seat on the firearm rail; a first and a second wing section (3) each extending distally from opposite sides of the upper adaptor section and extending over the firearm rail when mounted; a first and a second foot section (5) on a distal end of the respective first wing section and second wing section, wherein the first foot section and first wing section form a first groove (4) and the second foot section and second wing section form a second groove to secure the adaptor to the firearm rail when mounted.
With regards to claim 13. The system of claim 1, wherein the rail comprises an M-LOK® rail. (par. 0001)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy as applied to claim 1 above. Troy discloses the claimed adaptor except for the adaptor expressly protruding In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641